Title: From John Adams to the Board of Treasury, 19 September 1779
From: Adams, John
To: 


     
      Gentlemen
      Braintree Septr. 19. 1779
     
     By the last Post, I had the Honour of a Letter, from your secretary, inclosing, by your order Copy of the Resolutions of Congress of the Sixth of August relative to the Allowance to the late Commissioners, and their Accounts, together with the Resolution of your Honourable Board of the 26 of August, requesting me to inclose my Accounts and Vouchers to the Board of Treasury, that they may take order thereon.
     I have the Honour to transmit, by my worthy Friend, Mr. Lowell, my Accounts in the first Place, the Account of Monies drawn for by Dr. Franklin and me jointly, and the Expenditure of them. These Monies from the Time of my Arrival at Passy the 9 of April 1778, to the End of August following, were received by Mr. Franklin, and the Account kept by him of the Expenditure. The Account marked A, is a Copy of the Account he gave me, but he never shewed me, any of the Vouchers, and I never compared them, So that Mr. Franklin, is I suppose holds himself accountable for them.
     From the first of October, untill the new Commission arrived, the Account was kept by me. At the End of each Month, I carried My Account and Vouchers in to Dr. Franklin. We looked them over together and signed the Account, except the last, when Dr. Franklin being so ill of the Gout and I being engaged in settling my Affairs in order to come away, it was omitted. However I transmit the Vouchers, for all the Time that the Account was kept by me, but I have one Request to make, with respect to these but more especially with respect to my private Vouchers, which is that when the Honourable Board have made the Use of them they intend they would deliver them to Mr. Gerry to be returned to me, being necessary for the security of my Reputation as well as against new Demands of Payment. The Account thus kept by me, and signed monthly by my Colleague and myself, is marked B. The large Articles of Family Expences and Postage of Letters, are here inserted only in the large. Dr. Franklin has the original Books of Account of all these Particulars, with other Receipts in them.
     The Accounts marked C, is my private Account of Monies received by me Singly, and includes, what Money I received of the Navy Board at Boston, before my Departure, what I received of the Continental Agents, at Bourdeaux, Nantes, L’orient &c. what I received of Mr. Franklin, out of the Monies drawn for jointly and what I received of Mr. Grand the Banker, either with my own Hand or by draughts upon him, the Amount of all which, exclusive of a Draught for Mr. Deanes Furniture is Livres.
     The Account, marked D, is a particular Account of all my Expences, the Amount of which is
     This includes, the Expenc of all my Journeys, from Bourdeaux to Paris, from Paris to Nantes from Nantes to Brest, from Brest Back again to Nantes, the Expences of Cloathing, for my self and servants, and in general all my particular Expences of every kind. During the Time that the joint Account was kept by Mr. Franklin, the Honourable Board will see that Mr. Franklin paid all those Articles, out of joint stock which I was paying for out of my particular. The Effect to the public is the Same, but it was necessary to make the Observation in order to explain the Articles.
     The Honourable Board will also see, in this Account of mine, several Articles for Books. I found myself in France, ill versed in the Language, the Literature, the Science, the Laws, Customs and Manners of that Country, and had the Mortification to find my Colleagues, very little better informed than myself, vain as this may seem. I found also that Dr. Franklin, Mr. Deane and Mr. Lee, had expended considerable sums for Books, and this appeared to me, one of the most necessary, and Usefull Ways in which Money had ever been Spent in that Country. I therefore did not hesitate to expend the small sums, mentioned in this Account in this Way, in the Purchase of such a Collection of Books, as were calculated to qualify me for Conversation and for Business, especially the science of Negotiation. Accordingly the Books are a Collection, of Books concerning the french Language and Criticism, concerning french History, Laws, Customs and Manners, but àbove all a large Collection of Books on the public Right of Europe, and the Letters and Memoirs of those Ambassadors and public Ministers who had acquired the fairest Fame and done the greatest services to their Countries in this Way.
     The Honourable Board will judge whether this is a “reasonable Expence” and whether it ought, or ought not to be deducted from the Allowance. I shall not be dissatisfied if it is. submit to their Judgment with entire Satisfaction.
     All the Articles in, both Accounts, which were for my Son, will no doubt be deducted from the Allowance. Yet I ought to observe, that Mr. Izard and Mr. William Lee, have supported their whole large Families, Dr. Franklin has two Grandsons and Mr. A. Lee a Nephew. Mr. Deane two Brothers, and afterwards a son, all that I desire is that I may, be treated like the others.
     I departed from my own House the 13 of February 1778, and happily arrived at it again the 2d of August 1779. How far the Hon. Board will judge the Resolution of Congress, allowing 3 Months after the Recall, applicable to me, I dont know. Indeed whether I am recalled to this Moment, I dont know. All I desire is, a reasonable Compensation for the Time I was actually in the service, and this was in fact from the day that I received my Commission, which was in Decr. 1777, for from that Day I was obliged to avoid all engagements in private Business, and to devote my self to the Preparation for my Voyage as much as at any Time after.
     I shall send by this Opportunity all the Vouchers I have. When I was making Journeys from Place to Place, it was impossible for me, to take Receipts of Postilions, Tavernkeepers, and twenty other sorts of People for small sums, but I presume, no Man will say his Expences have been or could be less than mine. The United states have no House Rent, or Hire of Chariots, or Horses or Horsemen, or servants, or furniture of Houses to pay for me. None of these Things except the servant who went with me, were ever added to the public Expences on my Account. There are two or three small sums in the Account paid to Mr. Austin, for services while he acted as my Secretary, perhaps six Weeks, which is all the Expence, the public bore for secretaries to me. I dont mention this as a Virtue or Merit, for I am convinced it was an Error, and I would never advise any other Gentleman to follow my Example in these particulars.
     I was obliged to be at some Expence for Bedding, on Board the Sensible in my Passage home, as the Board will see.
     I submit the whole to the Consideration of the Board, only requesting that I may be informed, what Articles are allowed in the settlement of my Account, under the Head of reasonable Expences and what are not.
     
      I have the Honour to be, with great Respect to the honourable Board, their most obedient & most humble servant
     
    